Case 5:18-cv-05250-TLB Document 93 _ Filed 10/30/20 Page 1 of 13 PageID #: 2124

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

AMERICAN NATIONAL PROPERTY
AND CASUALTY COMPANY a/s/o PAUL COLVIN . PLAINTIFF

V. CASE NO. 5:18-CV-5250

BROAN-NUTONE, LLC, and
A.O. SMITH CORPORATION DEFENDANTS

OMNIBUS OPINION AND ORDER ON MOTIONS IN LIMINE

There are three Motions in Limine before the Court, one filed by each party to this
action. Plaintiff American National Property and Casualty Company (“ANPAC’”) filed a
Motion in Limine to Exclude Reference to Insurance (Doc. 80) and a Memorandum Brief
in Support (Doc. 81). Defendants A.O. Smith Corporation (“A.O. Smith”) and Broan-
Nutone, LLC (“Broan”) each filed a Response in Opposition (Docs. 89 & 90). Broan filed
a Motion in Limine to Exclude Plaintiffs Expert Testimony (Doc. 77), accompanied by a
Memorandum Brief in Support (Doc. 78). ANPAC filed a Response in Opposition (Doc.
87) and a Memorandum Brief in Support (Doc. 88). Finally, A.O. Smith filed a Motion in
Limine containing six separate requests to exclude particular testimony or evidence (Doc.
79), to which ANPAC filed a Response in Opposition (Doc. 91) and Memorandum Brief
in Support (Doc. 92). The Court takes up each Motion below. For the reasons given,
ANPAC’s Motion (Doc. 80) and Broan’s Motion (Doc. 77) are DENIED. A.O. Smith's
Motion (Doc. 79) is GRANTED IN PART AND DENIED IN PART.

|. ANPAC’S MOTION
ANPAC asks the Court to exclude reference to ANPAC as Mr. Colvin’s insurer

during the trial. The Court understands that instead, ANPAC would like the trial to
Case 5:18-cv-05250-TLB Document 93 _ Filed 10/30/20 Page 2 of 13 PagelID #: 2125

proceed under the fiction that Mr. Colvin is bringing this suit to recover his damages,
rather than the reality that his insurance company is suing as his subrogee to recover
payment it has already made to Mr. Colvin pursuant to his insurance policy. ANPAC does
not provide citations to any case in which the relief it seeks has been granted, nor has
the Court found any such cases. Instead, ANPAC relies on Rules 401, 402, 403, and 411
of the Federal Rules of Evidence to argue that the Court should exclude mention of
ANPAC because “ANPAC’s role as Mr. Colvin’s insurer . . . is irrelevant [and] identifying
ANPAC as Mr. Colvin’s insurer at trial will likely confuse the jury as to the real dispute of
the case [and] result in unfair prejudice to ANPAC.” (Doc. 81, p. 3). The Court disagrees.
It will be far more confusing for everyone involved, including the jury, to maintain the
fiction that Mr. Colvin is the plaintiff than to explain that ANPAC has paid Mr. Colvin’s
claim and now seeks to recover from Defendants. Nor is the Court persuaded that the
posture of the case creates a risk of unfair prejudice for which ANPAC is entitled to a
remedy or that this reality will “result in substantial amounts of trial time being devoted to
arguments about insurance coverage.” /d. In the absence of any binding precedent—or
even persuasive case law—indicating that this is an appropriate course of action, the
Court declines to create such a fiction, which has far more potential to mislead or confuse
the jury than the actual posture of the case. Therefore, Plaintiffs Motion is DENIED.
li. BROAN’S MOTION TO EXCLUDE EXPERT TESTIMONY

Broan asks the Court to exercise its inherent equitable power to exclude the
testimony of Plaintiffs experts, John Jenkins and David Montague, as a sanction for
spoliation of evidence. Broan argues that Mr. Jenkins and Mr. Montague disrupted the

scene of the fire by sifting the ash and removing artifacts without notifying Broan or
Case 5:18-cv-05250-TLB Document 93 Filed 10/30/20 Page 3 of 13 PagelD #: 2126

documenting the scene according to industry standards. As a result, Broan alleges, the
company has been prejudiced because its experts, Jim Kuticka and Jim Miller, did not
have adequate information to offer opinions in rebuttal. However, Broan does not argue
that ANPAC, Mr. Jenkins, or Mr. Montague acted in bad faith; in fact, Broan acknowledges
that “the actions of the Plaintiffs experts” were “no doubt done without malice.” (Doc. 78,
p. 17). Broan cites Dillon v. Nissan Motor Co., 986 F.2d 263 (8th Cir. 1993), to support
the proposition that “[a] finding of ‘bad faith’ is not necessary to issue such sanctions;
rather, evidentiary destruction by a retained witness in litigation with knowledge of the
relevance of such evidence’ is sufficient. (Doc. 78, p. 2).

In response, ANPAC argues that this concession regarding bad faith is dispositive
of Broan’s Motion. Since Dillon, ANPAC asserts, the law of the circuit has developed
such that “sanctions for spoliation are warranted for intentional destruction of evidence
only and, further, require a finding of bad faith.” (Doc. 88, p. 8 (citing Sherman v. Rinchem
Co., Inc., 687 F.3d 996, 1006 (8th Cir. 2012); Menz v. New Holland N. Am., Inc., 440 F.3d
1002, 1006 (8th Cir. 2006); Stevenson v. Union Pac. R.R. Co., 354 F.3d 739, 746 (8th
Cir. 2004))). Whether evidence of bad faith is necessary to impose any form of sanction
for spoliation is more nuanced than ANPAC acknowledges. Nevertheless, the Court
agrees that no sanction is appropriate here.

“A courts inherent power includes the discretionary ‘ability to fashion an
appropriate sanction for conduct which abuses the judicial process.” Stevenson, 354 F.3d
at 745 (quoting Chambers v. NASCO, Inc., 501 U.S. 32, 44-45 (1991)). Spoliation of
evidence can constitute such an abuse. See Dillon, 986 F.2d at 267. Courts apply federal

law to determine whether to impose sanctions for spoliation of evidence. Sherman, 687
Case 5:18-cv-05250-TLB Document 93 Filed 10/30/20 Page 4 of 13 PagelID #: 2127

F.3d at 1006. “Before a sanction for destruction of the evidence is appropriate .. . there
must also be a finding that the destruction prejudiced the opposing party.” Dillon, 986
F.2d at 267.

In Dillon v. Nissan Motor Co., the district court excluded testimony by an expert
witness as a sanction for spoliation. 986 F.2d at 265. The court did so based on the
magistrate judge’s finding that the plaintiffs’ expert “had destroyed crucial evidence but
did not do so in bad faith.” /d. at 266. The Eighth Circuit affirmed the district court's
decision to exclude the expert’s testimony when the expert and the plaintiffs’ attorney
“knew or should have known that [the evidence he destroyed] was an important piece of
evidence which should have been preserved in its entirety.” /d. at 267. The Eighth Circuit
held that this finding was “sufficient for imposing sanctions,” so long as the defendant had
been prejudiced by the destruction of evidence. /d. The panel also noted that after the
district court imposed the sanction, additional facts were disclosed that might in fact have
supported a finding of bad faith. /d. at 267 n.3.

Eleven years later, in Stevenson v. Union Pacific Railroad Co., the Eighth Circuit
held that “there must be some indication of an intent to destroy the evidence for the
purposes of obstructing or suppressing the truth in order to impose the sanction of an
adverse inference instruction” and that the “knew-or-should-have-known” standard, would
be insufficient to support that particular sanction. 354 F.3d at 747. The Eighth Circuit
later extended the bad-faith requirement to “a more severe sanction, the outright
dismissal of a plaintiffs case.” Menz, 440 F.3d at 1006.

The panel in Stevenson recognized that its holding was in tension with Dillon. The

Stevenson court mentioned the footnote in Dillon cited above, pointing to later-revealed
Case 5:18-cv-05250-TLB Document 93 Filed 10/30/20 Page 5 of 13 PagelD #: 2128

evidence of bad faith, but concluded that Dillon did not control the question before it
because the sanction at issue was exclusion of evidence rather than an adverse inference
instruction. See Stevenson, 354 F.3d at 747 n.2. Thus, while the Court takes ANPAC's
point that the case law in the Eighth Circuit requires a finding of bad faith for an adverse
inference instruction or dismissal, the circuit court has not explicitly reversed Dillon to
require a finding of bad faith to impose the sanction of exclusion of evidence. See Stewart
v. Nucor Corp., 2014 WL 12611316, at *3—-*4 (E.D. Ark. Dec. 8, 2014) (recognizing that
the standard for exclusion of evidence may not be the same as the standard for an
adverse jury instruction or outright dismissal of the case).

On the other hand, the Dillon court underscored that “whether the extent of a
sanction is appropriate is a question peculiarly committed to the district court.” Dillon,
986 F.2d at 268. “The district court, familiar with the case and counsel, receives
substantial deference in determining sanctions.” Greyhound Lines, Inc. v. Wade, 485
F.3d 1032, 1035 (8th Cir. 2007). “[W]here a court expressly finds . . . that there is no
evidence of intentional destruction of evidence to suppress the truth, then the district court
also acts within its discretionary limits by denying sanctions for spoliation of evidence.”
Gallagher v. Magner, 619 F.3d 823, 845 (8th Cir. 2010). Therefore, even if the Court has
the authority to exclude the testimony of Plaintiff's expert as a sanction if Mr. Jenkins and
Mr. Montague destroyed evidence they knew or should have known was important to the
litigation, it declines to do so here.

First, it is important that the initial investigation of the scene was done to determine
the origin and cause of the fire, not specifically in preparation for litigation. Cf Gallagher,

619 F.3d at 845 (“To be sure, a district court does not abuse its discretion by imposing
Case 5:18-cv-05250-TLB Document 93 _ Filed 10/30/20 Page 6 of 13 PagelD #: 2129

sanctions, even absent an explicit bad faith finding, where a party destroys specifically
requested evidence after litigation has commenced.”). Broan argues that Mr. Jenkins and
Mr. Montague should have anticipated, when they were hired by ANPAC to examine the
scene of the fire, that litigation might arise out of the incident and preserved the scene
until Broan sent its own expert to participate. The Eighth Circuit rejected this type of
reasoning in Greyhound Lines: In response to the defendant’s argument that the plaintiff
“had a duty to preserve . . . data [from the vehicle’s electronic control module] because
litigation was likely,” the Eighth Circuit stated that the “ultimate focus for imposing
sanctions for spoliation of evidence is the intentional destruction of evidence indicating a
desire to suppress the truth, not the prospect of litigation.” 485 F.3d at 1035 (citing Morris
v. Union Pac. R.R., 373 F.3d 896, 901 (8th Cir. 2004)). This logic is just as compelling
where, as here, the experts did not know when they began their investigation what caused
the fire or whether there would be subsequent litigation. Mr. Jenkins and Mr. Montague
had to examine the scene and the artifacts collected there in order to identify the bathroom
exhaust fan as the alleged cause of the fire and Broan as its manufacturer.

For this reason, some alteration of the scene is likely unavoidable in identifying
possible parties with interest where there has been a fire. Nevertheless, the Court takes
the point that Mr. Jenkins and Mr. Montague could have documented their investigation
more thoroughly and better preserved evidence for subsequent examination. Cf Shaffer
v. Ford Motor Co., 360 F. Supp. 2d 960, 961 (W.D. Ark. 2004) (denying a motion for
sanctions where the insurance company's investigator “rearranged and moved debris and
other remains during the process of ascertaining the source of the fire,” took photographs

as he did so, and “[o]nce he observed ‘arcing’ in the wiring associated with the car battery,
Case 5:18-cv-05250-TLB Document 93 _ Filed 10/30/20 Page 7 of 13 PagelD #: 2130

he ceased any further investigation of the automobile” and preserved the scene for further
examination). Therefore, assuming without deciding that ANPAC’s experts altered
evidence they knew or should have known should be preserved, the Court will turn to the
issue of prejudice. Broan asserts that it has suffered “substantial” prejudice. Mr. Kuticka
was unable to identify a fire origin because ANPAC’s experts had removed the debris
from the bathroom in the course of processing the scene, (Doc. 78-4, pp. 29-30), and Mr.
Miller opined that there are portions of circuitry and wiring that should have been
examined but were not preserved or documented. (Doc. 88-2, pp. 37-38). Additionally,
Mr. Jenkins acknowledged that the process of sifting the debris at the scene should have
been documented more thoroughly. (Doc. 79-1, p. 12).

In light of each party’s burden at trial, however, the Court disagrees that Broan has
suffered prejudice that must be remedied by a sanction. ANPAC will rely on circumstantial
evidence to prove its claims. As the Court pointed out in its Memorandum Opinion and
Order on Defendant’s motion for summary judgment, this means it will be ANPAC’s
burden to “negate[] other possible causes of the fire by a preponderance of the
probabilities.” (Doc. 69, p. 6). Despite the alleged lack of thorough photographic
documentation of the investigation, Broan’s experts were able to develop opinions that
cast doubt on ANPAC’s theory of the fire. For example, Mr. Kuticka testified at deposition
that he identified “the southwest corner, southeast corner, as well as the south ceiling
area of the bathroom’ as potential points of origin of the fire, (Doc. 88-1, p. 38), though
he agreed that the fan was most likely located in the northwest corner of the bathroom,
id. at p. 40. Similarly, Mr. Miller concluded in his report that “the switch for the bathroom

light and fan was in the ‘OFF’ position at the time of the fire” and that there was “no
Case 5:18-cv-05250-TLB Document 93 Filed 10/30/20 Page 8 of 13 PagelD #: 2131

objective, scientific evidence to support [the allegation that the] fan was energized at the
time of the fire or malfunctioned and caused this fire.” (Doc. 88-3, p. 7). At trial, Broan
will have the opportunity to cross-examine ANPAC’s experts and present the competing
testimony of its own experts to the jury. This is sufficient to ensure Broan suffers no unfair
prejudice.

lil. A.O. SMITH’S MOTION

Defendant A.O. Smith filed a Motion that contains six numbered requests for relief,
which the Court will refer to as Numbers 1 through 6. Number 5 asks that ANPAC not be
permitted to offer evidence of a specific defect in the fan motor because it has never
disclosed such an opinion. Number 6 requests that ANPAC be precluded from
referencing details of Tammy Preston's family status. Numbers 5 and 6 are undisputed
by Plaintiff and are therefore GRANTED.

In Number 1, A.O. Smith joins Broan’s request that ANPAC’s experts be barred
from testifying as a sanction for spoliation of evidence. Number 4 provides additional
arguments why Mr. Jenkins in particular should be barred from testifying. Since these
two requests are related, the Court will take them up together. A.O. Smith incorporates
the facts and arguments from Broan’s Motion. In addition, it alleges that it has suffered
even more significant prejudice because A.O. Smith did not receive notice of its possible
interest in the fire scene until more than a year and a half later, when ANPAC filed its first
amended complaint in this case. Experts hired by A.O. Smith therefore never had the
opportunity to examine the scene of the fire in person. A.O. Smith argues that as a result
of this delay and ANPAC’s experts’ inadequate documentation of their examination, the

company has been denied access to potentially exculpatory evidence. A.O. Smith
Case 5:18-cv-05250-TLB Document 93 _ Filed 10/30/20 Page 9 of 13 PagelD #: 2132

explicitly states that it “agrees with Broan that there is no evidence of ANPAC intentionally
or maliciously engaging in spoliation.” (Doc. 79, p. 3). In Number 4, A.O. Smith argues
further that Mr. Jenkins should be barred from testifying because he conceded that he
spoliated the scene of the fire, denying A.O. Smith’s expert the opportunity to develop an
opinion about the case.

The Court denies Numbers 1 and 4 for the same reasons discussed above. Mr.
Montague, ANPAC’s expert who examined the fan, testified that he identified Broan as
the manufacturer of the fan “because the manufacture data is stamped in the metal of
the—some of the components of the fan” but that he “had no idea whether Broan had
sourced their motor from one [original equipment manufacturer ((OEM’)] or multiple
OEMs.” (Doc. 79-2, pp. 142-43). Broan, rather than ANPAC, was in the best position to
identify manufacturers of component parts who might be interested parties. A.O. Smith's
identity was only made known to ANPAC many months after the fire. In fact, it is the
Court’s understanding that A.O. Smith continues to dispute that it manufactured the motor
in the fan installed at Mr. Colvin’s residence. The Court cannot conclude that the delay
in placing A.O. Smith on notice was due to any wrongdoing or negligence by ANPAC.

And as with Broan, even if A.O. Smith’s investigation was hindered by the
alteration of the scene without adequate documentation by ANPAC’s experts, the Court
concludes that the cross-examination of ANPAC’s witnesses at trial and presentation of
rebuttal evidence will be adequate to address any perceived prejudice. For example,
Cory Reeves, an expert retained by A.O. Smith, testified at his deposition that based on
the physical evidence at the scene “[t]here is absolutely no way that the point of origin of

this fire could have been at the fan.” (Doc. 79-9, p. 39). The electrical expert retained by
Case 5:18-cv-05250-TLB Document 93 _ Filed 10/30/20 Page 10 of 13 PagelD #: 2133

A.O. Smith, Thomas Bajzek, also disagreed with Mr. Montague’s conclusions and
examination of the wiring in the bathroom. See Doc. 79-5, p. 23. Therefore, A.O. Smith
will be able to defend itself through cross-examination and by having its experts testify to
the ways in which they believe Mr. Jenkins and Mr. Montague’s examinations were
inadequate or inaccurate.

In Number 2, A.O. Smith seeks to exclude portions of the report written by Officer
Ledbetter, fire marshal of the Washington County Sheriffs Office. As a threshold matter,
Defendant argues that the entire report is inadmissible hearsay. Should the Court find
than.an exception covers the report, A.O. Smith asks that the Court nevertheless exclude
his conclusion regarding the origin of the fire as untrustworthy. In response, ANPAC
asserts that the hearsay exception laid out in Rule 803(8) of the Federal Rules of
Evidence applies to Officer Ledbetter’s report and that the best remedy for any potential
lack of reliability is the cross-examination of Officer Ledbetter, whom all parties indicate
they intend to call as a witness at trial.

Rule 803 provides exceptions to the rule against hearsay. Rule 803(8) provides
that a record or statement of a public office is not excluded if “it sets out . . . a matter
observed while under a legal duty to report . . . [as long as] the opponent does not show
that the source of information or other circumstances indicate a lack of trustworthiness.”
The Court finds that Officer Ledbetter’s report of his investigation, conducted in his
capacity as fire marshal of Washington County, is a public record as defined in Rule |

803(8)(A).1 A.O. Smith therefore has the burden to establish that the report is not

 

1 The report is limited to Fire Marshal Ledbetter’s findings upon examination of the fire
scene. The report does not include witness statements or other potential hearsay that
would require further analysis under Rule 805.

10
Case 5:18-cv-05250-TLB Document 93 Filed 10/30/20 Page 11 of 13 PagelD #: 2134

trustworthy. In his report, Officer Ledbetter stated that “[t]he scene examination showed
the fire originated in the ceiling of a bathroom. The fire originated at an exhaust fan
assembly in the ceiling of the bathroom. . . . It is recommended a professional examination
of the exhaust fan assembly.” (Doc. 79-6, pp. 3-4). A.O. Smith asks that this conclusion
that the fire “originated at an exhaust fan assembly in the ceiling of the bathroom” be
excluded because Officer Ledbetter later contradicted this conclusion in the following
exchange with counsel for A.O. Smith during his deposition:

Q: Just to be clear, you're not sitting over there saying that the fire started
at the fan assembly, night? That’s something you wanted to have further =
investigated - -

: That's correct.

-- but you didn’t do that investigation. Is that fair?

| didn’t do that

You’re not saying that was the point of origin, true?

It’s in that area.

You're saying it was in — within the area of origin.

Yeah. That — that fan assembly was in the area of origin.

Q: So it needed to be further investigated.

A: Yeah.

POPOPOF

(Doc. 79-7, p. 14). A.O. Smith argues that this exchange shows that Officer Ledbetter’s
report is untrustworthy and cannot fall within the hearsay exception created by Rule
803(8).

The Court finds that A.O. Smith has not met its burden to demonstrate that Officer
Ledbetter’s report is untrustworthy. A.O. Smith does not suggest that the investigation
was untimely, that Officer Ledbetter was not skilled and experienced in his field, or that
he lacked objectivity in conducting his investigation. See Simmons v. Chi. & Nw. Transp.
Co., 993 F.2d 1326, 1327 (8th Cir. 1993) (noting its approval of a Sixth Circuit case, Baker
v. Elcona Homes Corp., 588 F.2d 551 (6th Cir. 1978), that considered such factors in

determining the trustworthiness of a report pursuant to Rule 803(8)). Rather, A.O. Smith's

11
Case 5:18-cv-05250-TLB Document 93 _ Filed 10/30/20 Page 12 of 13 PageID #: 2135

objection regarding a possible inconsistency between the Officers report and his
subsequent deposition goes to weight and credibility, not admissibility. See Baker, 588
F.2d at 558-59 (“The plaintiffs’ objections [regarding the accuracy of the officer's
conclusions in his report] go not so much to admissibility as to weight and credibility,
matters which are essentially for the jury to consider.”).

A.O. Smith argues in the alternative that the report should be excluded pursuant
to Rule 403. Rule 403 provides that the court “may exclude relevant evidence if its
probative value is substantially outweighed by a danger of . . . unfair prejudice, confusing
the issues, [or] misleading the jury ... .” The Court disagrees with A.O. Smith’s
assessment. To lay the foundation to admit the report into evidence, the Court will require
ANPAC to put Officer Ledbetter on the stand. Counsel for A.O. Smith will have the
opportunity to cross examine Officer Ledbetter about his report and to impeach him using
his deposition if they believe his testimony to be inconsistent. Therefore, the Court
concludes that there would not be substantial unfair prejudice to A.O. Smith or confusion
for the jury.

Finally, in Number 3, A.O. Smith asks the Court to exclude Mr. Montague’s opinion
regarding the cause of the fire because it is incomplete and unreliable. This is
inappropriate for a motion in limine. The amended case management order in this matter
directs that “Daubert and related expert disqualification motions should be filed no later
than FEBRUARY 3, 2020.” (Doc. 16, p. 3 (emphasis in original)). Arguments regarding
the robustness and reliability of expert opinions are the quintessential substance of
Daubert motions. See, e.g., Giles v. Miners, Inc., 242 F.3d 810, 812 (8th Cir. 2001)

(“Under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 589-92 (1993), the

12
Case 5:18-cv-05250-TLB Document 93 _ Filed 10/30/20 Page 13 of 13 PagelD #: 2136

district court acts as ‘gatekeeper to screen expert testimony for relevance and
reliability.”). The deadline for such motions having long passed, Defendant's attempt to
frame such a request as a motion in limine must be DENIED.”
IV. CONCLUSION

In summary, Plaintiff ANPAC’s Motion (Doc. 80) and Defendant Broan-Nutone’s
Motion (Doc. 77) are DENIED. Defendant A.O. Smith’s Motion (Doc. 79) is GRANTED
IN PART AND DENIED IN PART. The Motion is granted as to Numbers 5 and 6, which
were undisputed by Plaintiff. Numbers 1 through 4 are denied.

IT IS SO ORDERED on this 30th day of ey

De

_“TIWMOTHY L. BROOKS
“UNITED STATES DISTRICT JUDGE

 

2 The motion would be denied on its merits even if it had been properly characterized and
timely filed. A.O. Smith criticizes Mr. Montague for failing to preserve and/or inspect a
sufficient length of electrical wiring in forming his opinions. The Court finds that Mr.
Montague’s opinion is based on sufficient facts and data and otherwise chins the bar of
Rule 702. A.O. Smith’s expert may disagree with Mr. Montague’s methods, but that
criticism goes to the weight of Mr. Montague’s opinion, not its admissibility.

13
